Citation Nr: 0530282	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  95-41 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an additional 
respiratory disability as a result of hospital treatment.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-traumatic stress 
disorder (PTSD) as a result of hospital treatment.

3.  Entitlement to an evaluation in excess of 40 percent for 
an incisional hernia at the right upper portion of the 
epigastrium as a residual of coronary artery bypass graft 
surgery.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 1995, the RO denied 
entitlement to compensation for PTSD and other residuals 
under the provisions of 38 U.S.C.A. § 1151, but in a 
September 1998 rating decision granted entitlement to 
compensation for marked deformity of the left pectoralis 
major muscle and for incisional hernia of the right upper 
portion of the epigastrium as residuals of coronary artery 
bypass grafting.  The September 1998 decision also denied 
entitlement to compensation for PTSD and a chronic 
respiratory disability as a result of coronary artery bypass 
grafting pursuant to 38 U.S.C.A. § 1151 and the veteran's 
appeal as to these issues continued.  

In a June 2002 rating decision the RO denied entitlement to a 
rating in excess of 10 percent for an incisional hernia at 
the right upper portion of the epigastrium.  An increased 40 
percent rating was awarded in a February 2003 rating 
decision.  The veteran subsequently perfected his appeal as 
to the increased rating issue.  The issues on appeal were 
remanded for additional development in July 2003.

The Board notes that correspondence was received from the 
veteran subsequent to the last supplemental statement of the 
case. The Board finds, however, that the correspondence and 
documents received are cumulative or duplicative of evidence 
previously of record and do not include pertinent evidence 
requiring additional RO consideration prior to appellate 
review.  But see 38 C.F.R. § 20.1304 (2005).  It is 
specifically noted that the July 2005 and August2005 medical 
statements provided merely re-assert previously considered 
information and, thus, have no bearing on the issues on 
appeal.  The report of problems and discomfort associated 
with the incisional hernia and that the veteran was not 
considered a suitable candidate for additional surgical 
repair because of health problems were addressed by the RO in 
the June 2005 supplemental statement of the case.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The evidence demonstrates an additional respiratory 
disability was not incurred as a result of VA treatment.

3.  The evidence demonstrates PTSD was not incurred as a 
result of VA treatment.

4.  The veteran's incisional hernia at the right upper 
portion of the epigastrium is presently manifested by a large 
ventral postoperative hernia that is not well supported by 
belt under ordinary conditions, but without evidence of 
severe diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to render his hernia inoperable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional respiratory disability have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2005).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for PTSD 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2005).

3.  The criteria for a rating in excess of 40 percent for an 
incisional hernia at the right upper portion of the 
epigastrium as a residual of coronary artery bypass graft 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of the 1151 
issues on appeal was already decided and appealed prior to 
VCAA enactment.  The Court acknowledged that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  It is significant to note 
that an inadequate VCAA notice was provided to the appellant 
in June 2001, prior to the June 2002 rating decision denying 
entitlement to an increased rating for an incisional hernia 
at the right upper portion of the epigastrium as a residual 
of coronary artery bypass graft surgery.  However, this 
defect was cured with the issuance of a January 2004 letter 
to the veteran informing him of the notification and 
assistance requirements of VCAA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although adequate notice was provided to the appellant only 
after the initial adjudications at issue, the appellant has 
not been prejudiced thereby.  The notice ultimately provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The VCAA notice letters provided to the veteran in this case 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
February 2003 statement of the case and in the May 2005 
supplemental statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified and authorized medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 
C.F.R 3.159 (2005).  The Board notes that specific medical 
opinions pertinent to the issues on appeal were obtained in 
July 1998, August 1998, June 2001, October 2002, and February 
2004.  Although specific medical opinions concerning the 
adequacy of anesthesia during VA treatment requested in a 
prior Board remand order were not obtained, the Board finds 
an anesthesiologist opinion is not required because of the 
subsequent receipt of pertinent anesthesia records and 
additional VA medical opinions addressing those reports.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

VA medical records show the veteran was treated for an 
adjustment disorder and depression in July 1992.  It was 
noted he reported he had recently been defrauded by a friend 
and that his memory had become weaker after he was bitten by 
a tick.  Pulmonary function reports in April 1992 noted 
dyspnea of six months duration and a 25 year smoking history.  

In October 1991, the veteran was hospitalized at a VA Medical 
Center where he underwent a cardiac catherization.  He was 
noted to have severe coronary artery disease, with 100% 
occlusion of the left anterior descending artery and 60% 
occlusion of the left circumflex artery.  Other October 1991 
records reveal that the veteran suffered from anxiety.

VA hospital reports show that physical examination of the 
chest was unremarkable upon admission on March 13, 1993.  A 
preoperative chest X-ray examination on March 13, 1993, 
revealed no acute pulmonary or plural disease.  Records show 
the veteran underwent medial sternotomy, extracorporeal 
circulation, and two vessel coronary artery bypass grafting 
on March 15, 1993.  It was noted that the operation was 
performed after the induction of general anesthesia, that the 
sternum had been opened with an electrical saw, that he was 
separated from bypass with no problems, and that he tolerated 
the procedure well.  

Several chest X-ray examinations were performed, 
postoperatively, during the period from March 15, 1993 
through March 20, 1993.  They revealed bibasilar atelectasis 
and bilateral pleural effusion, more so on the left than on 
the right.  X-ray examination on March 18, 1993, revealed 
interval development of mild fluid overload or congestive 
failure, persistent left lower lobe atelectasis, and 
bilateral pleural effusions, left greater than right.  A 
radiologist, who examined a chest X-ray obtained on March 19, 
1993, remarked that other pulmonary pathology was certainly 
possible, in addition to persistent left lower lobe 
atelectasis and left pleural effusion.  X-rays on 
March 20, 1993, revealed continued opacity over the over the 
left lower hemothorax with a worsened opacity on the right.  
No pneumothorax was identified and the upper lungs remained 
clear.  

Clinical records reveal that following surgery the veteran 
had decreased breath sounds and was administered pulmonary 
toilet by a respiratory technician from March 16, 1993, 
through March 20, 1993.  A March 20, 1993, report noted the 
veteran's sternal incision was open to the air and was red at 
the top and at the base.  A March 21, 1993, discharge summary 
noted the veteran's postoperative course in the intensive 
care unit was basically uneventful.  

VA records show the veteran was hospitalized from April 16, 
1993, to April 27, 1993, for treatment of sternal dehiscence 
at the site of coronary artery bypass graft surgery.  On his 
April 16, 1993, admission report the veteran noted he did not 
drink alcoholic beverages.  Records note sternal instability 
with redness over the wound and warmth at the site.  The 
veteran underwent sternal debridement on April 17, 1993 and 
bilateral pectoral flap closure of the sternal surgical wound 
on April 19, 1993.  Several chest X-ray examinations, 
performed during VA hospitalization, revealed left lung 
atelectasis or scarring.  

Hospital reports show that the April 17, 1993, procedure was 
conducted under general endotracheal anesthesia, that the 
veteran did well intraoperatively, and that he was taken to 
the surgical intensive care unit in stable condition.  
Operation reports show a bilateral pectoral flaps repair was 
performed on April 19, 1993, under general anesthesia.  An 
April 20, 1993, postanesthetic visit report noted there were 
no apparent anesthetic complications.  Nursing reports from 
the intensive care unit show the veteran returned from the 
operating room on these dates sedated and paralyzed.  

An April 19, 1993, X-ray revealed left lower lobe atelectasis 
and/or pleural effusion, increasing in size.  An April 20, 
1993, report noted that left lung atelectasis might involve 
secondary infection.  An April 23, 1993, X-ray report noted 
that lordotic positioning likely accounted for some of the 
changes seen, with left lower lobe atelectasis also being 
contributory.  The April 1993 hospital discharge summary 
noted that the veteran did well intraoperatively, that the 
first postoperative day his hemodynamics and vital signs were 
stable, and that after transfer to the general surgery floor 
he continued to progress without any further problems.  

VA treatment records dated in June 1993 noted the veteran 
complained of shortness of breath when walking upstairs.  The 
diagnosis was dyspnea on exertion.  A July 1993 report noted 
the veteran alluded to some mistreatment by a nurse after his 
March 1993 coronary artery bypass grafting and that he became 
very emotional and angry when discussing it.  In December 
1993, the veteran was involved in an automobile accident and 
fractured his ribs.   In January 1994, he complained of chest 
pain.  It was noted that he had right pleural effusion.  X-
rays revealed fractured ribs, probably secondary to trauma.  

VA pulmonary service treatment notes dated in May 1994 
reported the veteran presented with a very complex case.  It 
was noted that in January 1994 he was seen with right pleural 
effusion and left chest wall pain and was found to have 
broken left ribs secondary to a recent motor vehicle 
accident.  The report indicated that in April 1994 he had 
continued shortness of breath and persistent right pleural 
effusion.  Biopsies were non-diagnostic.  It was noted that 
recent pulmonary function testing had revealed restrictive 
disease and some obstruction.  The examiner's assessment was 
chronic pleural effusion of unknown etiology, and shortness 
of breath, possibly related to surgery.  

In correspondence dated in May 1995 the veteran reported that 
his mental state had been very good up until he underwent VA 
surgery for a double bypass.  He stated that while he was 
recovering in the intensive care unit a nurse gave him a 
pounding treatment to keep the mucus from building up in his 
lungs and that he was subsequently informed that the surgical 
wires had been broken.  He reported that an infection 
developed and he was given antibiotics and admitted for 
additional treatment.  He stated that while in the hospital 
he had been allowed to eat a sandwich, but that soon after 
that he was taken to surgery.  He reported that when his 
chest was opened to put in drains for the infection they did 
not put him under very well.  He stated he remembered them 
coming at him with a saw.  He stated he was given something 
that helped for a short while, but that when he came to they 
were cutting on him.  He reported he was not completely awake 
and had gone in and out of consciousness.  He claimed he had 
flashbacks of this experience every day and that he was 
unable to work because of PTSD.

At his personal hearing in July 1996 the veteran testified 
that after his coronary artery bypass grafting surgery in 
March 1993, while in the intensive care unit, a nurse had 
pounded on his chest to help prevent pneumonia.  He stated 
that later X-rays revealed the surgical wires in his chest 
had been broken.  He reported that during a subsequent 
hospital admission his doctor tried to rush him into the 
operating room to treat an infection, but that the procedure 
was postponed until the next day when he informed him he had 
just eaten a sandwich.  He described having been paralyzed 
and unconscious for "a second or two" during the procedure, 
but when he came to they were coming at him with what looked 
like a turkey carving knife.  He stated he had been awake and 
unable to tell anyone he was not asleep.  

The veteran's spouse testified that after the second 
operation he had nightmares every night and that he still had 
them, only not as often.  She stated that she had been called 
to return to the hospital because the veteran would not take 
his medicine and that while she was there she had a 
conversation with a doctor who stated he did not understand 
how the veteran had known what had been happening the 
previous week.  She stated the veteran's behavior at that 
time was totally uncharacteristic of the man he had been only 
five days before.

VA examination in July 1998 revealed an unremarkable 
pulmonary evaluation with clear lung fields, bilaterally, and 
normal respiratory excursion.  It was noted that since his 
bypass surgery in 1993 the veteran described, primarily, 
symptoms of anxiety, tearfulness, and PTSD, but that he had 
no further angina, shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea, or exertional dyspnea.  He was extremely 
tearful in telling of his experiences in 1993 and his 
surgical procedures.  

On VA mental disorders examination in August 1998 the veteran 
described ongoing difficulty with nightmares stemming from 
his VA operation in April 1993.  He stated he had been 
paralyzed, but awake during the surgery.  He reported he was 
having nightmares and reliving the operation at least two or 
three times per week.  He became quite tearful, agitated, and 
easily upset when thinking about it.  He stated he thought 
about what happened to him in surgery frequently during the 
day and that his spouse complained of his yelling and 
screaming in his sleep.  He had become depressed, but he 
denied having a temper.  His spouse commented that he was 
irritable when he did not take his antidepressant medication.  
It was noted that he was not currently seeing a psychiatrist 
and was trying to work things out on his own.  

The examiner provided an Axis I diagnosis of PTSD and noted 
the veteran had some mild to moderate symptoms of PTSD that 
stemmed from his belief that he was awake during surgery in 
April 1993.  It was noted that records indicated he was given 
intravenous anesthesia which would not have been local, but 
the examiner stated that since he was not an anesthesiologist 
he was unable to comment as to whether or not the veteran was 
actually asleep or not during the operation.  The symptoms of 
PTSD, however, included intrusive thoughts, avoidance of 
violence, inability to sleep, irritability, and isolation 
from others.  

In VA medical correspondence dated in November 1999 a 
physician noted that the veteran's chart and all available 
records had been reviewed to determine whether general or 
local anesthesia was used for the operative procedures on 
April 17, 1993, and April 19, 1993.  It was noted that the 
questions could not be answered without the anesthetic 
records and that efforts to obtain those specific records had 
been unsuccessful.  Although the anesthetic records were 
subsequently added to the claims file, no additional 
correspondence from this physician was received.  

The anesthesia records from the April 1993 surgery reveal 
that the veteran was anesthetized, his eyes were taped, and 
he was ventilated.  The records reflect no complication 
resulting from the anesthesia.

Private medical records dated in April 2000 included a 
provisional diagnosis of PTSD.  It was noted the veteran 
complained of depression and flashbacks and nightmares of an 
operative procedure in 1993.  He stated he had witnessed the 
procedure.  He reported he was awake, but paralyzed, during 
sternum debridement.  In private medical correspondence dated 
in August 2002 Dr. F.F. noted the veteran had been receiving 
treatment for PTSD secondary to the life threatening aspects 
of his cardiac bypass with lateral sternal debridement.  It 
was noted that his perception of this life threatening 
experience was relative to his conscious awareness of the 
sternal debridement and that his ventral hernia was a 
constant reminder and aggravating aspect of his PTSD 
symptomatology.  

VA PTSD examination in October 2002 included an Axis I 
diagnosis of probable malingering.  The examiner reported 
that the claims file was reviewed prior to evaluation.  It 
was noted that the veteran stated he was able to recall the 
surgeon coming at him with a "saw" and hearing things that 
were on the radio at the time of his operation.  He vividly 
described having been hit in the testicles while he was 
asleep, as well as, other events in the operating room.  The 
examiner found, however, that the veteran's vivid recall of 
events did "not fit his prior reports of not recalling 
things totally because he was coming and going from 
anesthesia and not completely awake."  The veteran reported 
that he had problems with irritability and insomnia.  He also 
stated he had nightmares of the operation about three times 
per week, but would not elaborate on details.  The examiner 
noted the veteran did not indorse any other symptoms of PTSD.  

The examiner found that a review of the record indicated 
there had been "no clear traumatic event."  It was noted 
that it appeared from the record that the veteran was under 
general anesthesia and that his reports of the trauma he 
experienced had varied and had been very inconsistent.  In 
summary, the examiner stated that there was no evidence that 
the veteran received inadequate anesthesia, but that it could 
not be "clearly determined."  It was noted, however, that a 
review of the record indicated that other specialists had 
seen no clear evidence that he did not receive adequate 
anesthesia.  It was again noted that the veteran's reports of 
traumatic events had varied and were not consistent.  The 
examiner further noted the veteran was very angry at the 
system and that he felt like he had not been given the 
disability compensation he deserved.  It was the examiner's 
opinion that there was no evidence to support a diagnosis of 
PTSD.

VA cardiovascular examination in November 2002 included 
diagnoses of postoperative complications of ventral hernia, 
intensive care unit psychosis, and sternal wound infection, 
dysphoric experience during sternal debridement surgery, and 
possible PTSD as a result of those events.  The examiner 
noted, however, that the claims file was not available for 
review.  It was noted that the veteran described a "clear 
case of ICU psychosis" and that he had frank hallucinations 
while in the intensive care unit.  He complained of a 
sensation of fullness that caused some shortness of breath 
related to his hernia, but mostly complained of pain 
associated with his ventral hernia.  He was not scheduled to 
have the ventral hernia repaired and it had never been 
incarcerated.  It was noted the veteran stated that during 
his sternal debridement surgery he was only partially sedated 
and had intermittently awoken.  He stated he was actually 
awake during the procedure, but was unable to move due a 
paralytic drug.  He described incisions being made with 
"scalpels, etc." while he was awake.  

The examiner stated that he had not asked the veteran about 
alcohol consumption, but that if he had been drinking alcohol 
heavily about that time it was possible that sedative drugs 
given in the usual amounts would not have effectively sedated 
him.  Physical examination revealed the lungs were clear to 
auscultation bilaterally.  An August 2002 chest X-ray 
revealed a density present in the right lung base felt to be 
atelectasis.  In a subsequent addendum the examiner noted 
that the veteran's claims file had been reviewed and, in 
essence, summarized the pertinent evidence of record.  It was 
noted that the veteran's chart showed he had been provided a 
diagnosis of chronic obstructive pulmonary disease.  No 
additional medical or etiology opinions, however, were 
provided as a result of the claims file review.

VA heart examination and review of the claims file in 
February 2004 revealed a moderate to severe obstructive 
ventilatory defect and a chronic respiratory disorder.  The 
veteran reported that since his cardiac surgery he had 
experienced chest pain that lasted all day long.  The 
examiner noted the reported chest pain did not sound cardiac 
in nature.  It was noted the veteran reported his cardiac 
surgery was very stressful to him and that he stated he had 
been awake during that procedure as well.  The veteran 
claimed that as a result of sternal debridement surgery he 
had ventral and thoracic hernias that caused an inability to 
breath and shortness of breath.  He also complained of a mild 
cough and chronic shortness of breath, but stated he was able 
to ambulate without difficulty approximately one mile.  

The examiner noted the veteran had a 10 to 12 year pack 
history of smoking, but that he quit 15 years earlier.  
Physical examination revealed the lungs were clear in all 
fields with good inspiratory effort.  No rales were noted.  
Pulmonary function tests revealed moderately severe 
obstructive ventilatory defect with a minimal response to 
bronchodilators.  A restrictive process could not be ruled 
out.  It was the examiner's opinion, however, that there was 
no respiratory function compromise or respiratory damage 
specifically as a result of the veteran's VA surgery.  

Additional VA treatment records include diagnosis of 
adjustment disorder and PTSD due to a traumatic heart 
operation/complication.  A June 2003 report noted the veteran 
had been allowed to ventilate his feelings and that he 
reported he had been seeing a private doctor for 15 years who 
prescribed Valium for his nerves.  It was noted he reported 
he had problems in the past of insomnia and nightmares and 
intrusive thoughts of waking up in the operating room with 
his heart and guts hanging out and of his shouting and 
running about with the instruments still in his chest.  A 
July 2003 report included diagnoses of dyspnea since a 1993 
coronary artery bypass grafting, chronic obstructive 
pulmonary disease, and possible sleep apnea.  A September 
2004 report noted diagnoses of adjustment disorder, with 
depression and anger, and noncombat PTSD from a traumatic 
coronary artery bypass grafting experience.  Records dated in 
January 2005 included diagnoses of chronic obstructive 
pulmonary disease exacerbation and pneumonia.  It was noted 
the veteran had terminated respiratory treatment and walked 
out of an urgent care clinic against the advice of doctors.  
Diagnoses provided during treatment in February 2005 included 
chronic obstructive pulmonary disease, prolonged PTSD, and 
adjustment disorder with mixed anxiety and depressed mood.

Private medical correspondence dated in May 2005 noted the 
veteran's medical problems included chronic obstructive 
pulmonary disease and that he had developed a postoperative 
hernia.  The physician stated the veteran remained a high-
risk operative candidate because of his chronic pulmonary and 
cardiac conditions and that he remained oxygen dependent.  It 
was noted that he had progressive complaints of shortness of 
breath because of his underlying pulmonary disease which 
appeared to be worsened by his hernia.  A support belt was 
recommended for improved symptomatic relief.

1151 Claims

Initially, the Board notes that the veteran submitted his 
claim for entitlement to compensation benefits for 
disabilities incurred as a result of VA treatment in 
May 1995.  During the course of this appeal pertinent laws 
and regulations related to claims filed pursuant to 38 
U.S.C.A. § 1151 for entitlement to compensation for 
disability incurred as a result of VA medical treatment were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, VA's General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  VA statutory law now 
provides that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of 
the veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability or death 
was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Effective September 2, 2004, VA regulations were revised, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  69 Fed. Reg. 46426 (Aug. 3, 2004) 
(including the codification of 38 C.F.R. § 3.361 which 
applies to such claims filed on or after October 1, 1997, and 
revising 38 C.F.R. § 3.358 to state that the section only 
applied to claims filed before October 1, 1997).  

Regulations now provide that benefits under the provisions of 
38 U.S.C. 1151(a), for claims received by VA before October 
1, 1997, compensation will be payable if it is determined 
that there is an additional disability resulting from a 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease of injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
of treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, where disease, 
injury, or death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization, 
or the pursuit of a course of vocational rehabilitation under 
any VA law and was not the result of the claimant's own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation, will be awarded as if 
the condition were service connected.  38 C.F.R. § 3.800(a) 
(2005).

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In this case, as the appellant submitted his claim in May 
1995, the claim must be considered under the statutory law as 
it existed prior to October 1, 1997.  The revised regulatory 
provision of 38 C.F.R. § 3.358 are also applicable.  A review 
of the record reveals the veteran was notified of the revised 
regulations in the May 2005 supplemental statement of the 
case.

Based upon the evidence of record, the Board finds 
entitlement to compensation for an additional respiratory 
disability and PTSD as a result of VA treatment is not 
warranted.  The February 2004 VA examiner's opinion is 
persuasive that there was no respiratory function compromise 
or respiratory damage specifically as a result of the 
veteran's VA surgery.  The October 2002 VA examiner's opinion 
is persuasive that a diagnosis of PTSD as a result of VA 
treatment is not warranted based upon a review of the medical 
evidence of record.  These opinions are demonstrated to have 
been provided based upon thorough examinations of the veteran 
and review of the medical evidence of record.  

In contrast, however, the VA and private medical opinions 
relating diagnoses of PTSD and an additional respiratory 
disability to VA surgical treatment or a VA 1151 disability 
are not shown to have included a comprehensive review of the 
veteran's documented medical history.  Although an August 
1998 VA examiner provided a diagnosis of PTSD and noted the 
veteran had some mild to moderate symptoms of PTSD that 
stemmed from his belief that he was awake during surgery in 
April 1993, the Board finds this opinion warrants a lesser 
degree of probative weight than the October 2002 VA 
examiner's opinion because of the receipt of pertinent VA 
treatment records that were added to the claims file after 
the August 1998 examiner's review.  

The Board further finds that a review of the VA hospital 
records contemporaneous to the veteran's surgical treatment 
in March and April 1993 are inconsistent with the veteran's 
various reports of having been awake during the procedures.  
There are numerous notations in the reports of the physicians 
and nurses involved in the veteran's care at that time 
indicating the procedures were performed without 
complications and that the veteran was sedated upon transfer 
from the operating room.  The suggestion of the November 2002 
VA examiner that sedatives may not have been adequate because 
of possible alcohol consumption is considered to be of no 
probative weight because of the veteran's April 1993 report 
that he did not drink alcoholic beverages.

While the veteran and his spouse may believe an additional 
respiratory disability and PTSD were incurred as a result of 
VA medical treatment, they are not shown to be licensed 
medical practitioners and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds the veteran's claims for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides ratings for ventral hernia 
postoperative wounds that are healed, with no disability, 
when use of a support belt is not indicated (0 percent); for 
a small ventral postoperative hernia not well supported by 
belt under ordinary conditions, or healed ventral hernia, or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt (20 percent); for a large 
ventral postoperative hernia and not well supported by belt 
under ordinary conditions (40 percent); and for a massive 
ventral postoperative hernia that is persistent with severe 
diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable (100 percent).  
38 C.F.R. § 4.114, Diagnostic Code 7339 (2005).

In this case, VA examination in July 1998 found VA surgical 
intervention in 1993 led to a marked deformity of the 
pectoralis major muscle and an incisional hernia at the right 
upper portion of the epigastrium.  VA examination in June 
2001 revealed a well-defined mass in the chest wall and 
epigastric areas that was approximately six inches in 
diameter.  It was nonreducible and hard to the touch.  A 
November 2002 VA examiner found a rather large, "orange 
sized," ventral hernia at the superior aspect of the abdomen 
that was tender to palpation, but was easily reducible.  

VA treatment records dated in July 2003 show the veteran 
complained of discomfort associated with his ventral hernia.  
VA examination and review of the claims file in February 2004 
revealed a moderate to severe obstructive ventilatory defect 
and a chronic respiratory disorder; however, it was the 
examiner's opinion that there was no respiratory function 
compromise or respiratory damage specifically as a result of 
his VA surgery.  

A November 2004 VA treatment report noted that five months 
earlier the veteran underwent a hernia repair operation at an 
outside, non-VA medical facility, but that he had since 
developed another hernia that had not been repaired.  
Examination in February 2005 revealed an easily reducible 
incisional hernia and complaints of increased discomfort.  A 
March 2005 report noted the veteran had refused surgery for 
his ventral hernia in June 2003.  

A May 2005 private medical report noted the veteran had 
developed a postoperative hernia.  The physician stated the 
veteran remained a high-risk operative candidate because of 
his chronic pulmonary and cardiac conditions and was, 
therefore, not able to have his herniorrhaphy completed.  It 
was also noted that he had progressive complaints of 
shortness of breath because of his underlying pulmonary 
disease which appeared to be worsened by his hernia.  A 
support belt was recommended for improved symptomatic relief.

In statements in support of his claim the veteran asserted 
that his hernias were causing breathing problems and, in 
essence, that a separate rating under Diagnostic Code 6843 
was warranted for a thoracic hernia.  He stated it was 
uncomfortable for him to tuck in his shirt and that he had to 
wear loose fitting shirts.  He noted his hernia was large and 
inoperable due to his heart condition.  He submitted 
photographs in support of his claim indicating a large 
abdominal hernia.  

Based upon the evidence of record, the Board finds the 
veteran's incisional hernia at the right upper portion of the 
epigastrium is presently manifested by a large ventral 
postoperative hernia that is not well supported by a belt 
under ordinary conditions.  While the veteran's hernia may be 
described as massive and persistent, there is no evidence 
that his hernia is inoperable because of its size or because 
of severe diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall.  In fact, the medical evidence indicates the 
hernia is easily reducible, but that he is unable to undergo 
surgical repair for his hernia because of respiratory 
difficulties unrelated to his VA disability.  

Although the May 2005 correspondence of the veteran's private 
physician noted his shortness of breath because of an 
underlying pulmonary disease appeared to be worsened by his 
hernia, it was also noted that a support belt would provide 
improved symptomatic relief.  The Board finds this statement 
is indicative of increased symptoms of shortness of breath 
due to hernia discomfort rather than to an actual aggravation 
of any restrictive lung disease.  While the Rating Schedule 
provides ratings for restrictive lung disease as a result of 
a traumatic chest wall defect or hernia, the Board finds the 
February 2004 VA examiner's opinion is persuasive that the 
veteran's respiratory disorders are unrelated to the VA 
surgery.  There is no factual basis for any separate or 
higher alternative ratings for this disorder.  Therefore, 
entitlement to a rating in excess of 40 percent is not 
warranted.  The Board finds the preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an additional 
respiratory disability as a result of hospital treatment is 
denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for PTSD as a result of 
hospital treatment is denied.

Entitlement to an evaluation in excess of 40 percent for an 
incisional hernia at the right upper portion of the 
epigastrium as a residual of coronary artery bypass graft 
surgery is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


